DISMISS and Opinion Filed November 5, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00566-CV

                      CMERIT USA, INC., Appellant
                                 V.
      SALZBRENNER ENTERPRISES, INC. D/B/A COWGIRL JEWELS, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-14845

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                 Opinion by Justice Bridges
       Before the Court is the parties’ agreed motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /David L. Bridges/
130566F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CMERIT USA, INC., Appellant                       On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-00566-CV       V.                       Trial Court Cause No. DC-11-14845.
                                                  Opinion delivered by Justice Bridges.
SALZBRENNER ENTERPRISES, INC.                     Justices Fillmore and Lewis, participating.
D/B/A COWGIRL JEWELS Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 5, 2013




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–